In an action for moneys due under a separation agreement, the plaintiff wife appeals from so much of an order-judgment (one paper) of the Supreme Court, Nassau County, entered June 24, 1975, as, upon her motion for summary judgment, dismissed the second cause of action of the complaint. Order-judgment affirmed insofar as appealed from, without costs. There is nothing in the separation agreement, express or implicit, to indicate the parties’ intention *579that the husband’s obligations pursuant to subdivision (c) of paragraph 9 of the agreement were to survive his death (see Matter of Kaltsounis, 75 Misc 2d 545, 548). Rabin, Acting P. J., Martuscello, Latham, Margett and Shapiro, JJ., concur.